Citation Nr: 1812013	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral inguinal herniography residuals from March 19, 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1978 to December 1978 and from May 1979 to August 1984.
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a March 2017 decision, the Board, in pertinent part, denied the Veteran's claims for a rating of 10 percent for bilateral herniography residuals after March 19, 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In October 2017, CAVC issued an order granting a Joint Motion for Partial Remand (JMPR) which vacated and remanded only that part of the March 2017 Board decision that denied entitlement to a compensable rating for bilateral inguinal herniography residuals from March 19, 2009.  

The March 2017 Board decision also remanded several other issues for additional development.  Those issues have not been returned to the Board for adjudication, and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

From March 19, 2009, the Veteran's bilateral inguinal herniography residuals has not resulted in protrusion of any kind or use of a truss or belt; however, it is manifested by one painful scar.


CONCLUSIONS OF LAW

1. From March 19, 2009, the criteria for a compensable rating for bilateral inguinal herniography residuals other than a scar have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2017).
2. From March 19, 2009, the criteria for a separate 10 percent rating for a residual scar from bilateral inguinal hernias have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via correspondence dated May 2008.  The Veteran has not identified any defect in this notice nor claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claim.  The Veteran's service treatment records (STRs), post-service VA, and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding, relevant evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with an in-person VA examination in February 2016.  Furthermore, the Veteran had the opportunity to testify before the Board but he declined.

Thus the Board finds that VA has satisfied its duties to notify and assist the Veteran with his claim by apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim. 

II. Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to a compensable rating for bilateral inguinal herniography residuals from March 19, 2009.  The March 2017 Board decision denied his claim pursuant to the rating criteria of Diagnostic Code 7338 in determining that the record did not show that the Veteran's bilateral inguinal herniography residuals  rose to the level of assignment of a compensable rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).  The Veteran appealed that decision to the CAVC.  However, in doing so, the Veteran did not disagree with the Board's finding that from March 19, 2009, his bilateral inguinal herniography residuals did not result in a recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Rather, the parties agreed that the Board failed to discuss whether the Veteran was entitled to a separate disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7804 (2017).

The Board has reviewed the evidence in this matter.  The Veteran was afforded an in-person VA examination in February 2016.  The VA examination report noted that the Veteran had undergone three hernia repairs, two to his right side and one to his left side.  The most recent hernia repair was in March 2009 to the right side.  The VA examiner identified one scar on the Veteran's right groin measuring 4 centimeters in length and 0.1 centimeters in width.  The VA examiner specifically noted that there was no visible scar on the Veteran's left groin. 

According to the VA examiner's report, the scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters (6 square inches) and was not located on the head, face or neck.  The scar did not impact the Veteran's ability to work.  The VA examiner noted however that the Veteran reported feeling a pulling and a needle sticking sensation on the right side of the surgical site. 

The Veteran's oral statement at the February 2016 VA examination is consistent with a March 2014 written statement submitted by the Veteran's attorney.  In that statement, the Veteran indicated that since undergoing right inguinal repair surgery on March 19, 2009, he had experienced a pulling sensation accompanied by sharp pain at the site of his previous hernia surgery.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are available for three or more scars that are unstable and painful.  Note (1) of this diagnostic code states that a scar is unstable if, for any reason, there is frequent loss of covering skin over the scar.

The Board finds that resolving reasonable doubt in favor of the Veteran, entitlement to a separate 10 percent rating for a residual scar from the bilateral inguinal hernias is warranted.  In reaching this determination the Board has, as directed by the JMPR, specifically considered the materiality of the of the Veteran's statements regarding pain and weighed it against the VA examiner's finding that his scars were not painful or unstable.  Where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  38 U.S.C. 5107 (b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a compensable rating might be available under other diagnostic codes.  Diagnostic Codes 7800, 7801 and 7803, which also assign compensable ratings to various scars, do not apply in this case because, as the Veteran has no burn scars and no scars which are deep or nonlinear.  38 C.F.R. § 4.114, Diagnostic Code 7800, 7801, 7803 (2017).

In sum, the Board finds that a compensable rating for the Veteran's bilateral inguinal herniography residuals other than a scar have not been met from March 19, 2009.  However, a separate 10 percent evaluation based on a residual scar from a bilateral inguinal hernias is assigned.










	(CONTINUED ON NEXT PAGE)


ORDER

From March 19, 2009, a compensable rating for bilateral inguinal herniography residuals other than a scar is denied.

From March 19, 2009, a separate rating of 10 percent for a residual scar from bilateral inguinal hernias is granted, subject to the controlling regulations governing the payment of VA monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


